Citation Nr: 9906945	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  93-11 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
excluding post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1972 to 
December 1975, and from August 1978 to August 1985.  This 
appeal arises from a September 1990 rating decision of the 
New York, New York Regional Office (RO), which denied service 
connection for a psychiatric disorder, then characterized as 
a nervous condition.  In May 1996, the Board of Veterans' 
Appeals (Board) remanded the case to the RO in order to 
afford the veteran a statement of the case (SOC).  A SOC was 
issued in July 1996 and the veteran perfected his appeal.  In 
February 1997, the veteran testified at a personal hearing 
before a hearing officer at the RO.  In an October 1997 
decision, the hearing officer confirmed the denial and issued 
a supplemental statement of the case (SSOC).

In a written statement in June 1996, the veteran raised the 
additional issue of entitlement to service connection for 
acquired immune deficiency syndrome.  He has also indicated 
his desire to reopen his claim of service connection for 
PTSD, which was denied in a rating decision in March 1992.  
These issues have not been developed or certified on appeal 
and are referred to the RO for further appropriate 
consideration.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991); Kellar v. Brown, 6 Vet. App. 157 (1994).  


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).  In his notice of disagreement filed in 
November 1990, the veteran indicated he was in receipt of 
Social Security disability benefits related to his 
psychiatric disability.  In Masors v. Derwinski, 
2 Vet. App. 181 (1992), the United States Court of Veterans 
Appeals mandated that the VA must obtain a Social Security 
Administration decision granting disability benefits and the 
medical records upon which such a decision was based.  In 
that regard, all Social Security records should be associated 
with the claims folder.

Additionally, the Board notes that additional medical 
evidence, to include VA outpatient treatment reports from 
January 1994 to October 1997 pertaining to the veteran's 
psychiatric disability, was received by the RO following its 
SSOC issued in October 1997.  The RO, however, did not 
consider this evidence and prepare an additional SSOC.  It 
appears that this evidence was reviewed by the RO in 
December 1997 but only for purposes of determining the 
veteran's claim for an increased (compensable) rating for 
duodenitis.  

VA regulations require that a SSOC be furnished to the 
appellant and his representative when additional pertinent 
evidence is received after a SOC or the most recent SSOC has 
been issued.  See 38 C.F.R. § 19.31.  Accordingly, the Board 
finds that a remand is necessary to correct this procedural 
defect.

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1. The RO should contact the Social 
Security Administration to obtain 
records pertinent to the veteran's 
receipt of Social Security benefits, 
to include the clinical data upon 
which the Administration's 
determination is based.  Once 
obtained, the records should be 
associated with the claims folder.

2. Following completion of the foregoing, 
the RO should review the veteran's 
claim, to include specifically the 
evidence submitted since the last 
SSOC.  If the claim remains denied, 
the veteran and his representative 
should be furnished with a SSOC and 
afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the veteran with 
due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	C.W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 4 -
